DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The indication of allowability of claim 5 in the Final Action mailed on 20 October 2020 is hereby withdrawn in view of the newly found reference of Chen et al. (Hereinafter, Chen, US 2012/0306788 A1). Since the After Final Amendment filed on 7 December 2020 was not entered, this office action is addressing the claims filed on 7 July 2020.  Claims 1-8 are pending in this application. The finality of the Final Action is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. (US 2017/0277430 A1) in view of  Chaudhri et al. (Hereinafter, Chaudhri, US 2016/0070466 A1).
Per claim 1, Ukai discloses an electronic device (e.g., character input system 10 as shown in Fig. 1; Abstract; paragraph [0037]) comprising:
a touchscreen display (e.g., touch screen 1 as shown in Fig. 1); and 
a controller configured to cause the touchscreen display to display a first key group (e.g., a first band-shaped key area 31 displayed including the characters of character groups including representative characters lined up one by one as shown in Figs. 2, 3, 4, 5, and 6) and a second key group (e.g., a second band-shaped key area 32 adjacent to the first band-shaped key area as shown in Figs. 2, 3, 4, 5, and 6) (Abstract; paragraphs [0011-0012]; paragraph [0014]), 
wherein the controller is configured to 
after the first key group and the second key group are displayed, detect an input to the touchscreen display corresponding to the first key group or the second key group(paragraph [0016], “ With the first embodiment, after touching the first band-shaped key area displayed at the edge of the rectangular display area, the user can slide his finger toward the inside of the display area and thereby move the finger from the first band-shaped key area, through the second band-shaped key area, to the band-shaped candidate area. “; paragraph [0018]).  Fig. 2 illustrates after the first key group and the second key group are displayed, detect an input to the touchscreen display corresponding to the first key group or the second the controller is configured to, in response to detecting the input to one key of the first key group, cause the touchscreen display to change at least one character allocated to each key of the second key group associated with the one key of the first key group (e.g., Step (2) as shown in Fig. 2 illustrates in response to detecting the input to one key of the first key group, cause the touchscreen display to change at least one character allocated to each key of the second key group associated with the one key of the first key group; paragraph [0045]; paragraph [0073]), and in response to detecting the input to one key of the first key group, cause the touchscreen display to change at least one character allocated to each key of the second key group associated with the one key of the first key group (e.g., Step (2) as shown in Fig. 2 illustrates in response to detecting the input to one key of the first key group, cause the touchscreen display to change at least one character allocated to each key of the second key group associated with the one key of the first key group; paragraph [0045]; paragraph [0073]).

Ukai does not expressly disclose wherein the controller is configured to
before detecting an input to the first key group on the touchscreen display,
arrange the first key group along an edge of the touchscreen display, and
 arrange the second key group along the first key group.
Chaudhri discloses wherein the controller is configured to
before detecting an input to the first key group on the touchscreen display(e.g., Step 1505 as shown in Fig. 15),
arrange the first key group along an edge of the touchscreen display (e.g., auxiliary keys 1107 as shown in Fig. 11C; paragraph [0256], “…. As shown in FIG. 11C, the auxiliary keys 1107 are displayed to the right of the primary keys 1103' in a single column.  “), and
 arrange the second key group along the first key group (e.g., primary keys 1103' as shown Fig. 11C).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the user interfaces of Chaudhri in the character input device of Ukai for the purpose of improving single-handed operations of devices as suggested by Chaudhri (See Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ukai and Chaudhri to obtain the invention as specified in claim 1.
Per claim 2, Ukai and Chaudhri disclose the electronic device according to claim 1, wherein the controller is configured not to arrange a key at a position opposite to a position at which the first key group and the second key group are arranged (Ukai, e.g., blank portion 30 as shown in Figs. 2, 3, 4, and 6 illustrates a position opposite to a position at which the first key group and the second key group are arranged; paragraph [0045]).

Per claim 3 , Ukai discloses a  control method for an electronic device (Abstract; paragraph [0037]) that includes a touchscreen display (e.g., touch screen 1 as shown in Fig. 1) and a controller configured to cause the touchscreen display to display a first key group (e.g., a first band-shaped key area 31 displayed including the characters of character groups including representative characters lined up one by one as shown in Figs. 2, 3, 4, 5, and 6) and a second key group(e.g., a second band-shaped key area 32 adjacent to the first band-shaped key area as shown in Figs. 2, 3, 4, 5, and 6) (Abstract; paragraphs [0011-0012]; paragraph [0014]), the control method comprising: 
after the first key group and the second key group are displayed, detecting, by the controller, an input to the touchscreen display corresponding to the first key group (e.g., Step S32 as shown in Fig. 8; paragraph [0086])  or the second key group (e.g., Step S6 as shown in Fig. 8; paragraph [0088])  Examiner’s Note:  Fig. 2 illustrates  after the first key group and the second key group are displayed, detecting, by the controller, an input to the touchscreen display corresponding to the first key group (i.e., during change  from  screen  (2) to screen (6) as shown in Fig. 2)   or the second key group (i.e., during change  from  screen (2) to screen (3) as shown in Fig. 2), and in response to detecting the input to one key of the first key group, causing, by controller,  the touchscreen display to change at least one character allocated to each key of the second key group associated with the one key of the first key group (e.g., Step (2) as shown in Fig. 2 illustrates in response to detecting the input to one key of the first key group, cause the touchscreen display to change at least one 
Ukai does not expressly disclose the control method comprising:
before detecting an input to the first key group on the touchscreen display,
arranging, by controller, the first key group along an edge of the touchscreen display, and
 arranging, by controller, the second key group along the first key group.
Chaudhri discloses wherein the controller is configured to
before detecting an input to the first key group on the touchscreen display(e.g., Step 1505 as shown in Fig. 15),
arranging, by controller, the first key group along an edge of the touchscreen display (e.g., auxiliary keys 1107 as shown in Fig. 11C; paragraph [0256], “…. As shown in FIG. 11C, the auxiliary keys 1107 are displayed to the right of the primary keys 1103' in a single column.  “), and
 arranging, by controller, the second key group along the first key group (e.g., primary keys 1103' as shown Fig. 11C).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the user interfaces of Chaudhri in the character input device of Ukai for the purpose of improving single-handed operations of devices as suggested by Chaudhri (See Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ukai and Chaudhri to obtain the invention as specified in claim 3.
Per claim 4,  Ukai discloses a non-transitory computer-readable storage medium (Abstract; paragraph [0037]) which stores a program for controlling an electronic device that includes a touchscreen display and a controller configured to cause the touchscreen display to display a first key group (e.g., a first band-shaped key area 31 displayed including the characters of character groups including representative characters lined up one by one as shown in Figs. 2, 3, 4, 5, and 6) and a second key group(e.g., a second band-shaped key area 32 adjacent to the first band-shaped key area as shown in Figs. 2, 3, 4, 5, and 6) (Abstract; paragraphs [0011-0012]; paragraph [0014]), wherein the program, when executed, causes the controller to:  
after the first key group and the second key group are displayed, detect an input to the touchscreen display corresponding to the first key group (e.g., Step S32 as shown in Fig. 8; paragraph [0086])  or the second key group (e.g., Step S6 as shown in Fig. 8; paragraph [0088])  Examiner’s Note:  Fig. 2 illustrates  after the first key group and the second key group are displayed, detect an input to the touchscreen display corresponding to the first key group (i.e., during change  from  screen  (2) to screen (6) as shown in Fig. 2)   or the second key group (i.e., during change  from  screen (2) to screen (3) as shown in Fig. 2), and in response to detecting the input to one key of the first key group, cause the touchscreen display to change at least one character allocated to each key of the second key group associated with the one key of the first key group (e.g., Step (2) as shown in Fig. 2 illustrates in response to detecting the input to one key of the first key group, cause the touchscreen display to change at least one 
Ukai does not expressly disclose wherein the program, when executed, causes the controller to:  
before detecting an input to the first key group on the touchscreen display,
arrange the first key group along an edge of the touchscreen display, and
 arrange the second key group along the first key group.
Chaudhri discloses wherein the program, when executed, causes the controller to:  
before detecting an input to the first key group on the touchscreen display(e.g., Step 1505 as shown in Fig. 15),
arrange the first key group along an edge of the touchscreen display (e.g., auxiliary keys 1107 as shown in Fig. 11C; paragraph [0256], “…. As shown in FIG. 11C, the auxiliary keys 1107 are displayed to the right of the primary keys 1103' in a single column.  “), and
 arrange the second key group along the first key group (e.g., primary keys 1103' as shown Fig. 11C).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the user interfaces of Chaudhri in the character input device of Ukai for the purpose of improving single-handed operations of devices as suggested by Chaudhri (See Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ukai and Chaudhri to obtain the invention as specified in claim 4.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. (US 2017/0277430 A1) in view of  Chaudhri et al. (Hereinafter, Chaudhri, US 2016/0070466 A1),  and further in view of Chen et al. (Hereinafter, Chen, US 2012/0306788 A1).
Per claim 5,  Ukai and Chaudhri disclose the electronic device according to claim 1, wherein the controller is configured to 
arrange the first key group in a predetermined direction along the edge of the touchscreen display (Ukai, paragraph [0015], “ …In the first embodiment, the first key area display means displays the first band-shaped key area, which is formed linearly, to conform to one edge of the touch screen within its rectangular display area ...   “), 
the touchscreen display is configured to detect a sliding operation from a first position on the touchscreen display to a second position on the touchscreen display (Ukai, paragraph [0016], “With the first embodiment, after touching the first band-shaped key area displayed at the edge of the rectangular display area, the user can slide his finger toward the inside of the display area and thereby move the finger from the first band-shaped key area, through the second band-shaped key area, to the band-shaped candidate area.”), 
the controller is configured to determine the sliding operation as being performed in the first or second key group (Ukai, e.g., Steps S4 and S5 as shown in Fig. 8, The operation detector 15 determines whether or not there is a touch event, such as a slide within the base key area 31, a slide to the pop-up key area 32, or a lift-up, on the basis of movement of the touch point on the above-mentioned screen (steps S4, S5, and S31).”).

Ukai does not expressly disclose that the determining is based on a sliding angle between a direction of the sliding operation and the predetermined direction.
Chen discloses the controller is configured to determine the sliding operation as being performed in the first or second key group (e.g., Step S910 as shown in Fig. 9; paragraph [0064]), based on a sliding angle between a direction of the sliding operation and the predetermined direction (Abstract; paragraphs [0009-0010]; paragraph [0018]; paragraphs [0033-0034] ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the electronic apparatus of Chen in the character input device of Ukai and Chaudhri for the purpose of making the device of Ukai and Chaudhri more user-friendly and functional as suggested by Chen (See paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ukai and Chen to obtain the invention as specified in claim 5.
Allowable Subject Matter
Independent claim 8 is allowed. Dependent claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
Response to Arguments
Applicant's arguments regarding claims 1-4 filed 7 July 2020 have been fully considered but they are not persuasive.
On pages 2-3 of the Applicant’s Response, applicants argue that Chaudhri does not disclose “in response to detecting the input to one key of the first key group, cause the touchscreen display to change at least one character allocated to each key of the second key group associated with the one key of the first key group” as recited in claim 1.
The Examiner respectfully disagrees with Applicant’s arguments, because Chaudhri was not relied upon to disclose “in response to detecting the input to one key of the first key group, cause the touchscreen display to change at least one character allocated to each key of the second key group associated with the one key of the first key group.”  
Furthermore, the Applicant argues that Ukai does not teach or suggest the above-mentioned feature in claim 1.  
The Examiner disagrees since Ukai discloses in response to detecting the input to one key of the first key group, cause the touchscreen display to change at least one character allocated to each key of the second key group associated with the one key of the first key group (e.g., Step (2) as shown in Fig. 2 illustrates in response to detecting the input to one key of the first key group, cause the touchscreen display to change at least one character allocated to each key of the second key group associated with the 
Applicant’s arguments, see Remarks, filed 7 July 2020, with respect to the rejection of claim 5 under Ukai and Chaudhri, and further in view of Bae et al. (US 2016/0062515 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (US 2012/0306788 A1).
Applicant’s arguments with respect to claims 6-8 are moot in view the Examiner’s indication of allowability.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2013/0120447 A1) – Kim discloses sliding a finger on the touch screen at a predetermine angle to cause a second key group to appear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173